Exhibit 10.3

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

TIME-BASED RESTRICTED SHARE UNIT AGREEMENT

(INDUCEMENT GRANT)

Notice of Restricted Share Unit Award

As an inducement material to the decision by the grantee listed below (the
“Grantee”) to accept employment with Williams Industrial Services Group Inc.
(the “Company”), and pursuant to that certain term sheet negotiated by and
between the Grantee and the Company, the Company grants to the Grantee, in
accordance with the terms of this Time-Based Restricted Share Unit Agreement
(the “Agreement”), the Restricted Share Units set forth herein, as of the Date
of Grant set forth below. This grant of Restricted Share Units is made and
granted as a stand-alone award and is not granted under or pursuant to the
Williams Industrial Services Group Inc. 2015 Equity Incentive Plan (the “Plan”).
However, capitalized terms used but not defined in the Agreement shall have the
meanings given to those terms in the Plan.

Name of Grantee:

    

Randall R. Lay

 

 

 

Date of Grant:

 

September 30, 2019

 

 

 

Number of Restricted Share Units:

 

100,000

 

 

 

Vesting Dates:

 

March 31, 2020, March 31, 2021, and March 31, 2022

 

Terms of Agreement

1.          Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement, the Company hereby
grants to the Grantee as of the Date of Grant, the Restricted Share Units set
forth above. Each Restricted Share Unit shall represent the contingent right to
receive one Share and shall at all times be equal in value to one Share. The
Restricted Share Units shall be credited in a book entry account established for
the Grantee until payment in accordance with Section 4 hereof (or forfeiture in
accordance with Section 3 hereof).

2.          Vesting of Restricted Share Units.

(a)         In General.  Subject to the Grantee’s compliance with the
restrictions of Section 8 hereof, or the terms of the Restrictive Covenants
Agreement (as defined in Section 8) or of any separately executed covenant not
to compete with the Company, as applicable:

(i)          Restricted Share Units.  The number of Restricted Share Units set
forth above shall vest in three equal installments on each of the applicable
Vesting Dates set forth above, provided that the Grantee shall have remained in
the continuous employ of the Company or a Subsidiary through such Vesting Dates.

(ii)         Continuous Employment.  For purposes of this Section 2, the
continuous employment of the Grantee with the Company and its Subsidiaries shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be an employee of the Company and its Subsidiaries, by reason of
the transfer of his or her employment among the Company and its Subsidiaries.

(b)         Involuntary Termination or Termination for Good Reason.  If, prior
to a Vesting Date, the Grantee’s employment with the Company or a Subsidiary is
terminated (x) by the Company or a Subsidiary without Cause (as defined in the
Plan) or by reason of the Grantee’s Disability (as defined in the long-term
disability plan of the Company or a Subsidiary applicable to the Grantee), (y)
by the Grantee for Good Reason (as defined in the Plan), or (z) as a result of
the Grantee’s death, then, provided that, within forty-five (45) days after such
termination, the Grantee (or the Grantee’s estate, beneficiary or other










successor) shall have executed and delivered a release of claims in a form
provided by the Company and such release of claims shall have become effective
and irrevocable in accordance with its terms, the Grantee shall become vested in
a prorated portion of the Restricted Share Units equal to (i) the number of
Restricted Share Units that would have become vested under this Agreement had
the Grantee remained employed with the Company or a Subsidiary through the
Vesting Date immediately following the date on which the Grantee’s employment
terminated, multiplied by (ii) a fraction, the numerator of which is the number
of days of continuous employment completed by the Grantee since the last Vesting
Date (or if no Vesting Date has occurred, since March 31, 2019) and the
denominator of which is 365.

(c)         Change in Control.  The provisions of Section 21 of the Plan shall
apply in the event of a Change in Control and are incorporated herein by
reference.

3.          Forfeiture of Restricted Share Units.

(a)         Forfeiture of Unvested Award.  The Restricted Share Units that have
not yet vested pursuant to Section 2 (and any right to unpaid Dividend
Equivalents under Section 7 with respect to the Restricted Share Units), shall
be forfeited automatically without further action or notice if (i) the Grantee
ceases to be employed by the Company or a Subsidiary prior to a Vesting Date,
except as otherwise provided in Section 2(b) or 2(c), or (ii) the Grantee
breaches any of the restrictions of Section 8 hereof, the Restrictive Covenants
Agreement or of any separately executed covenant not to compete with the
Company, as applicable.

(b)         Repayment of Award.  The Restricted Share Units shall be subject to
the provisions of Section 20 of the Plan (which is incorporated herein by
reference) regarding forfeiture and repayment of awards in the event of (i) the
Grantee engaging in Detrimental Activity, (ii) the Grantee’s breach of any of
the restrictions of Section 8 hereof, the Restrictive Covenants Agreement (as
defined herein) or of any separately executed covenant not to compete with the
Company, as applicable, or (iii) as provided pursuant to the Company’s
Compensation Recovery Policy.  Clause (ii) of the immediately preceding sentence
shall be construed as a return of consideration due to the Grantee’s violation
of his or her promises under Section 8 of this Agreement, the Restrictive
Covenants Agreement or any separately executed covenant not to compete with the
Company, as applicable, and not as a liquidated damages clause.  Nothing
contained herein shall eliminate, reduce or compromise (x) the Company’s right
to assert that the restrictions provided for in Section 8 of this Agreement, the
Restrictive Covenants Agreement or any separately executed covenant not to
compete with the Company, as applicable, are fully enforceable as written, or as
modified by a court of competent jurisdiction as provided therein, (y) the
application of temporary or permanent injunctive relief as a fully appropriate
and applicable remedy to enforce the restrictions as provided therein, or (z)
the Company’s right to pursue other remedies at law or in equity.  This Section
3(b) shall survive and continue in full force in accordance with its terms
notwithstanding any termination of the Grantee’s employment or the payment of
the Restricted Share Units as provided herein.

4.          Payment of Vested Restricted Share Units.  Except as otherwise
provided in Section 14 of this Agreement, the Company shall deliver to the
Grantee the Shares underlying the vested Restricted Share Units (if any) within
thirty (30) days following the applicable Vesting Date (or within thirty (30)
days following such earlier date as the Restricted Share Units become vested
pursuant to this Agreement).

5.          Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise. Any purported
transfer or encumbrance in violation





2




of the provisions of this Section 5 shall be void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.

6.          Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
subject to the terms and conditions of this Agreement, and the rights of the
Grantee will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under this Agreement.

7.          Payment of Dividend Equivalents.  Upon payment of a vested
Restricted Share Unit, the Grantee shall be entitled to a cash payment (without
interest) equal to the aggregate cash dividends declared and payable with
respect to one (1) Share for each record date, if any, that occurs during the
period beginning on the Date of Grant and ending on the date the vested
Restricted Share Unit is paid (the “Dividend Equivalent”).  The Dividend
Equivalents shall be forfeited to the extent that the underlying Restricted
Share Unit is forfeited and shall be paid to the Grantee, if at all, at the same
time that the related vested Restricted Share Unit is paid to the Grantee in
accordance with Section 4.

8.          Non-Solicitation; Confidentiality; Ownership of Work Product.  In
the event that the Grantee is a party to one or more separately executed
agreements with the Company, the terms of which restrict (w) the Grantee’s
ability to solicit customers of the Company, (x) the Grantee’s ability to
solicit employees of the Company, (y) the Grantee’s ability to use or disclose
confidential information or trade secrets of the Company, or (z) the ownership
of works (collectively, the “Restrictive Covenants Agreement”), then the terms
of such applicable restriction or restrictions in the Restrictive Covenants
Agreement shall govern in lieu of the corresponding restriction or restrictions
set forth in Sections 8.1-8.17 hereof, respectively.  In consideration of, and
as a condition to, the Grantee’s employment by the Company, the grant of the
Restricted Share Units, a portion of the compensation and other benefits to be
paid to the Grantee during such employment, the potential disclosure to the
Grantee of Confidential Information (as hereinafter defined) in connection with
such employment and other good and valuable consideration, the Grantee and the
Company agree as follows:

8.1        Non-solicitation of or provision of competitive activities or
services to Customers.   During the Restricted Period, subject to (e) below, the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an
owner, a shareholder, partner, director, officer, employee, agent, or advisor of
any business or entity) undertake or engage in any of the following activities
without the prior written consent of the Company:

(a)           Solicit (or assist in soliciting), provide, or offer to provide
activities or services that are competitive with the Business of the Company to
any customer (past or current) or actively sought prospective customer (or any
owner, shareholder, partner, employee, agent or advisor of any past, current or
prospective customer) with whom the Grantee had material contact at any time
during the Grantee’s employment with the Company; and/or

(b)          Ask, suggest, intimate or imply to any customer (past or current)
or actively sought prospective customer of the Company with whom Grantee had any
material contact during the Grantee’s employment with the Company, that such
customer consider placing or moving an order for services that are competitive
with the Business of the Company, or all or any portion of such customer’s
business relating to services that are competitive with the Business of the
Company, to any other supplier or service provider that provides services that
are competitive with the Business of the Company;





3




(c)         Solicit, induce or attempt to induce any customer, supplier,
distributor, franchisee, licensee, or other individual or entity with whom
Grantee had any material contact during the Grantee’s employment with the
Company that has any business relationship with the Company or any of its
affiliates to cease doing business with the Company or any of its affiliates, or
in any way interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee, or any other individual or entity and the
Company or any of its affiliates; and/or

(d)         Disparage, criticize, derogate, denigrate, or deprecate the Company
or any of its products services or employees to any past, current or prospective
customer of the Company; provided, however,

(e)         If the Company does not provide Grantee with a Severance Payment,
then the Grantee may undertake the activities described in Sections 8.1 (a) and
(b) on behalf of himself/herself or a competing business or entity provided that
such activities relate to projects, bids, or jobs that are not related (directly
or indirectly) to past or existing projects, bids, jobs, or opportunities for
which, on behalf of the Company, Grantee performed services, worked on, was
involved with, or about which Grantee had access to confidential information.

Nothing in this Agreement shall be construed to prohibit the conduct described
in Section 8.1 by Grantee on behalf of and for the benefit of the Company during
the term of Grantee’s employment by the Company.

8.2       Non-solicitation of Employees.   During the Restricted Period the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an
owner, shareholder, partner, director, officer, employee, agent, or advisor of
any business or entity) solicit, recruit, induce, entice, endeavor or assist in
any effort to cause any person employed by the Company to end such person’s
employment with the Company (whether or not such person would commit a breach of
contract by accepting such other employment).

8.3       Tolling.  In the event that a court of competent jurisdiction
determines that Grantee  has violated, or is in violation of, Grantee’s
obligations under Sections 8.1-8.17, the Restricted Period shall be deemed
tolled for an amount of time equal to the amount of time a court finds that
Grantee was or acted in violation of this section.  Moreover, in the event the
enforceability of any of the terms of Sections 8.1-8.17 shall be challenged in
court and as a result, Grantee is not enjoined from breaching any of this
Section 7, and a court of competent jurisdiction (including appellate courts)
subsequently finds that the challenged covenant is enforceable and orders
compliance with the covenant, the Restricted Period shall be deemed tolled for
an amount of time equal to the time from entry of an order finding that the
covenant is not enforceable through such time as Grantee is ordered by a court
to comply with the covenant.

8.4       “Restricted Period.” For purposes of this Sections 8.1-8.17, if the
Grantee terminates his or her employment with the Company for any reason other
than Good Reason, or if the Company terminates Grantee’s employment with the
Company for Cause, both as defined below, the term Restricted Period means the
duration of the Grantee’s employment with the Company and a period of one (1)
year following the last date that the Grantee is employed by the Company.  If
the Company terminates Grantee’s employment without Cause or the Grantee
terminates his or her employment with the Company for Good Reason, then the term
Restricted Period means the duration of the Grantee’s employment with the
Company and a period of time equal to the Grantee’s employment with the Company,
but in any event not to exceed six (6) months, following the last date that the
Grantee is employed by the Company.





4




8.5       “Severance Payment” for purposes of Sections 8.1-8.17,  means the
payment, if any, provided by the Company to the Grantee as part of an agreement
regarding the termination of the employer-employee relationship which provides
or a severance payment, or other compensation, as the result of termination of
employment.

8.6       For purposes of Sections 8.1-8.17, “Cause” as a reason for the
termination of Grantee’s employment means Grantee’s (a) continued failure to
meet deadlines or to perform substantially Grantee’s duties with the Company or
any of its affiliates or Grantee’s disregard of the directives of Grantee’s
supervisor (in each case other than any such failure resulting from any
medically determined physical or mental impairment); (b) willful material
misrepresentation at any time by Grantee to the Company or an affiliate; (c)
Grantee’s commission of any act of fraud, misappropriation or embezzlement
against or in connection with the Company or any of its affiliates or their
respective businesses or operations; (d) Grantee’s conviction, guilty plea or
plea of nolo contendere for any crime involving dishonesty or for any felony;
(e) Grantee’s material breach of any fiduciary duties of loyalty or care to the
Company or any of its affiliates or Grantee’s material violation of the
Company’s Code of Business Conduct and Ethics or any other Company policy, as
the same may be amended from time to time; (f) Grantee’s  illegal conduct, gross
misconduct, gross insubordination or gross negligence that is materially and
demonstrably injurious to the Company’s business or financial condition; or, (g)
excessive absenteeism.

8.7       “Good Reason” for purposes of Sections 8.1-8.17 means the Grantee’s
termination of employment as the result of the occurrence of any of the
following: (i) Grantee’s annual base salary is reduced by more than 10% below
Grantee’s annual base salary as in effect immediately prior to the termination
of employment, (ii) Grantee’s  duties or responsibilities are materially reduced
from the Grantee’s duties or responsibilities immediately prior to the
termination of employment, or (iii) continued employment would require the
relocation of Grantee’s principal place of employment more than 50 miles outside
of the metropolitan area in which Grantee’s principal place of employment is
located immediately prior to the termination of employment.  For purposes of
clarity, in no event will any termination of Grantee’s employment under
circumstances in which the Company has Cause to terminate Grantee’s employment
constitute Good Reason.  Further, Grantee may be required to travel on business
to the extent necessary to efficiently perform Grantee’s duties of employment,
and such business travel shall not in any case constitute grounds to terminate
Grantee’s employment for Good Reason.

8.8        Trade Secrets.

(a) The Grantee shall hold in confidence all Trade Secrets of the Company and/or
its

customers (the “Associated Companies”) that have or will come into the Grantee’s
knowledge or possession during the Grantee’s employment by the Company and shall
not disclose, publish or make use of such Trade Secrets at any time without the
prior written consent of the Company for so long as the Trade Secret remains a
trade secret.

(b) Notice of Immunity under Defend Trade Secrets Act. Grantee is hereby
notified

that the following immunities exist under the U.S. Defend Trade Secrets Act of
2016: (1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any





5




document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

8.9        Confidential Information.   The Grantee shall hold in confidence all
Confidential Information of the Company or of the Associated Companies that have
or will come into the Grantee’s knowledge or possession during the Grantee’s
employment by the Company and shall not disclose, publish or make use of such
Confidential Information without the prior written consent of the Company for so
long as the Confidential Information remains confidential.

8.10      Return of Company Property.   Upon the request of the Company or, in
any event with or without a request upon the termination of the Grantee’s
employment with the Company, the Grantee shall deliver to the Company all
memoranda, notes, records, manuals or other documents (including, but not
limited to, written instruments, voice or data recordings, or computer tapes,
disks or files of any nature), including all copies of such materials and all
documentation prepared or produced in connection therewith, pertaining to the
performance of the Grantee’s services for the Company, the Business of the
Company or of the Associated Companies, or containing Trade Secrets or
Confidential Information of the Company or pertaining to the Company’s Business
or the Associated Companies’ business, whether made or compiled by the Grantee
or furnished to the Grantee.   Upon the request of the Company and, in any
event, upon the termination of the Grantee’s employment with the Company, the
Grantee shall also deliver to the Company all computers, credit cards,
telephones, office equipment, software, and other property the Company furnished
to or in the possession of the Grantee.

8.11      Interpretation.   The restrictions stated in Sections 8.1-8.17 are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable law.   Nothing in this Agreement is
intended to or shall be interpreted as diminishing or otherwise limiting the
Company’s right under applicable law to protect its trade secrets and
confidential information.

8.12      “Trade Secret” means information without regard to form, including but
not limited to any technical or nontechnical data, formula, pattern,
compilation, program, device, method, technique drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers or other information similar to any of the foregoing, which (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

8.13      “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company (and/or its customers) and not
generally known to the public or to competitors of the Company.

8.14      The Company shall own all Work Product.  “Work Product” means all
intellectual property rights including all Trade Secrets, registered and
unregistered copyrights under U.S. and international law, copyrightable material
or works, patents, patentable inventions, discoveries and improvements, and
other intellectual property rights, in any technology software, data files
documentation, or other work product or material that relates to the business
and/or  interests of the Company and that the Employee conceives, develops,
creates or delivers (whether individually or working with others) to the Company
at any time during the Employee’s employment with the Company. All Work Product
shall be considered work made for hire by the Grantee and owned by the
Company.   The Grantee hereby irrevocably relinquishes for the benefit of the
Company and its assigns any moral rights in and to the Work Product recognized
by applicable law.





6




8.15      If any of the Work Product may not, by operation of law, be considered
work made for hire by the Grantee for the Company, or if ownership of all right,
title, and interest in and to the intellectual property rights therein shall not
otherwise vest exclusively in the Company, the Grantee hereby agrees to assign,
and upon creation thereof automatically assigns, without further consideration,
the ownership of all Trade Secrets, registered and unregistered copyrights under
United States and international law, copyrightable material or works, patents,
patentable inventions: and other intellectual property rights therein to the
Company, its successors and assigns.

8.16      The Company, its successors and assigns, shall have the right to
obtain and hold in its or their own name copyright registrations, trademark
registrations, patents and any other protection available in the foregoing.

8.17      The Grantee agrees to perform, upon the reasonable request of the
Company, during or after employment such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including but not limited to: (a) executing, acknowledging, and
delivering any requested affidavits and documents of assignment and conveyance;
(b) assisting in the preparation, prosecution, procurement, maintenance and
enforcement of all copyrights and, if applicable, patents with respect to the
Work Product in any countries; (c) providing testimony in connection with any
proceeding affecting the right, title, or interest of the Company in any Work
Product; and (d) performing any other acts deemed necessary or desirable to
carry out the purposes of this Agreement.   The Company shall reimburse any
reasonable out-of-pocket expenses incurred by the Grantee at the Company’s
request in connection with the foregoing, including (unless the Grantee is
otherwise being compensated at the time) a reasonable and pre-agreed per diem or
hourly fee for services rendered following termination of the Grantee’s
employment.

8.18      Miscellaneous.

(i)         The Grantee acknowledges that the restrictions, prohibitions and
other provisions in Sections 8.1-8.17 are reasonable, fair and equitable in
scope, terms and duration, and are necessary to protect the legitimate business
interests of the Company.  The terms and provisions of Sections 8.1-8.17 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.  It is the intention of the parties to this Agreement that the
potential restrictions on the Grantee imposed by Sections 8.1-8.17 be reasonable
in scope and in all other respects.  If for any reason any court of competent
jurisdiction shall find any provisions of Sections 8.1-8.17 unreasonable in
scope or otherwise, the Grantee and the Company agree that the restrictions and
prohibitions contained herein may be modified by a court of competent
jurisdiction and shall be effective to the fullest extent allowed under
Applicable Law in such jurisdiction.  The Grantee agrees to disclose the
existence of this Agreement to any subsequent employer.

(ii)        The Grantee hereby agrees that any remedy at law for any breach or
threatened breach of the provisions of Sections 8.1-8.17 will be inadequate and
that the Company will be entitled to injunctive relief in addition to any other
remedy the Company might have under this Agreement.  The Grantee hereby
expressly acknowledges that the harm which might result to the Company’s
business as a result of any noncompliance by the Grantee with the provisions of
this Section 8 would be largely irreparable.  The parties agree that if the
Company pursues legal action to enforce the terms and conditions of this
Sections 8.1-8.17 and obtains all or part of the relief sought, the Grantee
shall be responsible for the reasonable attorney’s fees and costs of the Company
in bringing such action.

(iii)       Notwithstanding any other provision of this Agreement, the rights
and obligations of the parties hereto, and any claims or disputes relating to
this Section 8 shall be





7




governed by and construed in accordance with the laws of the State of Georgia
without giving effect to the principles of conflict of laws thereof.  Each party
agrees that any action arising out of or relating to this Section 8  shall be
brought in the Superior Court of Dekalb County, Georgia or the United States
District Court for the Northern District of Georgia,  or if the action is
brought by the Company and if Grantee resides in Georgia, the Superior Court of
the Georgia county in which Grantee resides in Georgia if so required by law,
and accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of those courts, and irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action in those jurisdictions.

(iv)       For purposes of Sections 8.1-8.17, the term “Company” shall be deemed
to include Williams Industrial Services Group Inc., its Subsidiaries and
affiliates, and all of their respective successors and assigns.

9.          No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without Cause.

10.        Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

11.        Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Share Units and the
Dividend Equivalents.  The Company does not guarantee any particular tax
treatment or results in connection with the grant or vesting of the Restricted
Share Units, the delivery of Shares or the payment of Dividend Equivalents.  To
the extent the Company or any Subsidiary is required to withhold any federal,
state, local, foreign or other taxes in connection with the delivery of Shares
or cash under this Agreement, then, except as otherwise provided below, the
Company or Subsidiary (as applicable) shall retain a number of Shares (or an
amount of cash) otherwise deliverable hereunder with a value equal to the
required withholding (based on the Fair Market Value of the Shares on the date
of delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding.  If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes at any time
other than upon delivery of the Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to (a)
require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).   If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes with respect to Dividend Equivalents, then the
Company or Subsidiary (as applicable) shall have the right in its sole
discretion to reduce the cash payment related to the Dividend Equivalent by the
applicable tax withholding.

12.        Adjustments.  The number and kind of shares of stock deliverable
pursuant to the Restricted Share Units are subject to adjustment as provided in
Section 16 of the Plan, which is incorporated herein by reference.





8




13.        Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.

14.        Section 409A of the Code.  It is intended that the Restricted Share
Units and any Dividend Equivalents provided pursuant to this Agreement shall be
exempt from, or comply with, the requirements of Section 409A of the Code, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.  To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code.  In particular, it is intended that the Restricted Share Units and any
Dividend Equivalents shall be exempt from Section 409A of the Code, to the
maximum extent possible, pursuant to the “short-term deferral” exception
thereto.  However, to the extent that the Restricted Share Units or any Dividend
Equivalents constitute a deferral of compensation subject to the requirements of
Section 409A of the Code (for example, because the Grantee’s governing
employment agreement defines “Good Reason” in a manner such that the Grantee’s
termination of employment for Good Reason would not be treated as an involuntary
separation from service for purposes of Section 409A of the Code), then the
following rules shall apply, notwithstanding any other provision of this
Agreement to the contrary:

(a)         The Company will deliver the Shares underlying any Restricted Share
Units that become vested in accordance with Section 2(b) or 2(c) of this
Agreement and pay any Dividend Equivalents with respect to those vested
Restricted Share Units within thirty (30) days after the first to occur of (i)
the applicable Vesting Date; (ii) the occurrence of a Change in Control that is
also a “change in the ownership,” a “change in the effective control,” or a
“change in the ownership of a substantial portion of the assets” of the Company
within the meaning of Section 409A of the Code; or (iii) the Grantee’s
“separation from service” within the meaning of Section 409A of the Code; and

(b)         If the Restricted Share Units (and any related Dividend Equivalents)
become payable as a result of the Grantee’s separation from service (other than
as a result of the Grantee’s death) and the Grantee is a “specified employee” at
that time within the meaning of Section 409A of the Code (as determined pursuant
to the Company’s policy for identifying specified employees), the Company will
deliver the Shares underlying the vested Restricted Share Units and pay any
related Dividend Equivalents to the Grantee on the first business day that is at
least six months after the date of the Grantee’s separation from service (or
upon the Grantee’s death if the Grantee dies before the end of that six-month
period).

15.        Amendments.  The Compensation Committee of the Board (the
“Committee”) may modify this Agreement upon written notice to the Grantee.
Notwithstanding the foregoing, no amendment of this Agreement shall adversely
affect in a material way the rights of the Grantee under this Agreement without
the Grantee’s consent unless the Committee determines, in good faith, that such
amendment is required for the Agreement to either be exempt from the application
of, or comply with, the requirements of Section 409A of the Code.

16.        Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.





9




17.        Administration.  This Agreement shall be administered by the
Committee.  The Committee shall have full and final authority in its discretion
to take all actions determined by the Committee to be necessary in the
administration of the Agreement.  All determinations and decisions made by the
Committee pursuant to the provisions of this Agreement and all related orders
and resolutions of the Committee shall be final, conclusive and binding on all
persons, including the Grantee, his estate and beneficiaries.  By accepting any
benefit under this Agreement, the Grantee and each person claiming under or
through the Grantee shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and any action taken under the Agreement by the Committee or
the Company, in any case in accordance with the terms and conditions of the
Agreement.

18.        Successors and Assigns.  Without limiting Section 5, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.        Governing Law.  Except as otherwise provided in Section 8 hereof, the
interpretation, performance, and enforcement of this Agreement shall be governed
by the laws of the State of Delaware, without giving effect to the principles of
conflict of laws thereof.

20.        Use of Grantee’s Information.  Information about the Grantee may be
collected, recorded and held, used and disclosed for any purpose related to the
administration of the Agreement. The Grantee understands that such processing of
this information may need to be carried out by the Company and its Subsidiaries
and by third-party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s receipt of this award.

21.        Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award. The Grantee understands that, unless earlier revoked by the Grantee
by giving written notice to the Senior Vice President, Chief Administrative
Officer, General Counsel and Secretary of the Company, this consent shall be
effective for the duration of the Agreement. The Grantee also understands that
he or she shall have the right at any time to request that the Company deliver
written copies of any and all materials referred to above at no charge. The
Grantee hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Agreement.

22.        No Fractional Shares.  Fractional Shares or units will be subject to
rounding conventions adopted by the Company from time to time; provided that in
no event will the total shares issued exceed the total units granted under this
award.

23.        Legend.  To the extent required by Applicable Law, the Grantee
understands that each certificate evidencing the Shares underlying any vested
Restricted Share Units will bear a legend in substantially the following form,
which the Grantee has read and understands:





10




THESE SECURITIES HAVE NOT BEEN ISSUED PURSUANT TO A REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (WHICH TRANSACTION
SHALL BE ACCOMPANIED BY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT OR OTHER APPLICABLE LAWS) OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT RELATING TO SUCH SECURITIES UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF
OTHER JURISDICTIONS.

If the Shares are issued in uncertificated form, the Grantee agrees that such
Shares may not be offered, sold, pledged, transferred or otherwise disposed of
except in accordance with the terms set forth in the legend above.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

By:

s/ Tracy D. Pagliara

 

Name:

Tracy D. Pagliara

 

Title:

President and Chief Executive Officer

 

By executing this Agreement, you acknowledge that a copy of the Company’s most
recent Annual Report and Proxy Statement either have been received by you or are
available for viewing on the Company’s internet site at https://www.wisgrp.com,
and you consent to receiving this information electronically, or, in the
alternative, agree to contact the Company to request a paper copy of this
information at no charge.

 

 

 

 

GRANTEE

 

 

 

/s/ Randall R. Lay

 

 

Randall R. Lay

 

 

 

11

